Chief Justice Hemphill and Judge John T. Mills
concur. Judges A. Hutchinson and B. E. B. Baylor say: “We concur in the above opinion, but feel it proper to go further and say that this was not a case for injunction. Each court of original jurisdiction has the necessary control over its final process and the action of its ministerial officer; but this is executed not by injunction but supersedeas, which brings back the process if irregular, or arrests the action of the officer if illegal or oppressive. Here there is no complaint against the judgment for injustice; and wherefore an injunction? The whole case is radically and throughout wrong.”